Title: To James Madison from Richard Willson, 28 January 1802 (Abstract)
From: Willson, Richard
To: Madison, James


28 January 1802, Washington. “Having determined to apply to the President for the appointment of Librarian to Congress, I obtained letters of recommendation from Mr. Nicholson yesterday morning; and being informed the President would be at the Capitol by 11. O clock, and that there was not a moment to be lost in making my application, I determined to send him Mr. Nicholsons letter under cover.
“I am unacquainted with the usual forms to be observed on such occasions, and if I have erred, would wish to correct myself: but, should it be regular to write, instead of waiting on the President, in person, I beg leave to transmit through you Sir, a letter recommendatory from Mr. Robert Wright, of the Senate.
“Should this mode of application be improper, be pleased to return me the enclosed letter, and I will wait on the President with it.”
